


Exhibit 10.4










ESCROW AGREEMENT
ESCROW AGREEMENT (this “Agreement”), dated as of September 12, 2014, among U.S.
Bank National Association, as escrow agent (in such capacities, the “Escrow
Agent”), Bank of America, N.A., as administrative agent (the “Escrow
Administrative Agent”) under the Escrow Credit Agreement (as defined herein),
and CCO Safari, LLC, a Delaware limited liability company (the “Escrow
Borrower”). All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Escrow Credit Agreement.
R E C I T A L S
WHEREAS, this Agreement is being entered into in connection with the Escrow
Credit Agreement, dated as of the date hereof (the “Escrow Credit Agreement”),
among the Escrow Borrower, the Lenders party thereto (the “Escrow Lenders”) and
the Escrow Administrative Agent;
WHEREAS, pursuant to the terms of the Escrow Credit Agreement, the Escrow
Borrower will become liable for all obligations with respect to Term G Loans, in
an aggregate principal amount of $3,500.0 million;
WHEREAS, concurrently with the borrowing of the Term G Loans on the Funding
Date, the Escrow Administrative Agent, at the direction of the Escrow Borrower,
will deposit with the Escrow Agent, as hereinafter provided, $3,513,222,222.22
(the “Initial Escrow Deposit”);
WHEREAS, the Escrowed Property will be used (i) upon satisfaction of the
conditions set forth in Section 3(a), by the Escrow Borrower for the purposes
set forth in Section 3(a) or (ii) to fund the applicable Escrow Prepayment;
WHEREAS, as security for its obligations under the Escrow Credit Agreement, the
Escrow Borrower hereby grants to the Escrow Administrative Agent, for the sole
and exclusive benefit of the Secured Parties, a first priority security interest
in and lien on the Escrow Account and the other Collateral; and
WHEREAS, the parties have entered into this Agreement in order to set forth the
conditions upon which, and the manner in which, funds will be held in and
disbursed from the Escrow Account and released from the security interest and
lien described above.
A G R E E M E N T
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Defined Terms. In addition to any other defined terms used herein, the
following terms shall constitute defined terms for purposes of this Agreement
and shall have the meanings set forth below:


“Acquisition” has the meaning set forth in the Escrow Credit Agreement.
“Acquisition Agreement” has the meaning set forth in the Escrow Credit
Agreement.






--------------------------------------------------------------------------------




“Additional Escrow Deposit” means, with respect to any Interest Period for the
Term G Loans pursuant to the Escrow Credit Agreement, an amount, as calculated
by the Escrow Administrative Agent and notified in writing in the form of Annex
V at least nine Business Days prior to the end of the then current Interest
Period to the Escrow Agent and the Escrow Borrower, equal to the excess of (i)
the sum, without duplication, as calculated by the Escrow Administrative Agent
and notified in writing in the form of Annex V to the Escrow Agent and the
Escrow Borrower at least nine Business Days prior to the end of the then current
Interest Period of (x) the principal amount of the Term G Loans outstanding on
such date plus (y) the amount of regularly accruing interest that will be
payable for the Interest Period then applicable to the Term G Loans and for the
Interest Period that will be in effect following the expiration of such then
current Interest Period assuming that the full amount of the Term G Loans that
are outstanding on such date remain outstanding throughout both such Interest
Periods and (z) the amount of all other Obligations then due and owing of which
the Escrow Administrative Agent has received notice over (ii) the liquidation
value of Escrow Property determined by the Escrow Agent and notified in writing
in the form of Annex IV, in each case, on such date to the Escrow Administrative
Agent and the Escrow Borrower (calculated as the amount of deposits and the
principal amount of any Escrow Investments together with all accrued interest
thereon through the date of determination).
“CCO” means Charter Communications Operating, LLC, a Delaware limited liability
company.
“CCO Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of March 18, 1999 (amended, restated, modified and supplemented from
time to time), by and among the CCO, CCO Holdings, LLC, the lenders from time to
time party thereto, Bank of America, N.A., as administrative agent, and the
other parties named therein.
“Collateral” has the meaning set forth in Section 6(a).
“Eligible Escrow Investments” means (a) direct obligations of the United States
of America or an agency thereof or obligations the principal of and the interest
on which are unconditionally guaranteed by the United State of America or an
agency thereof, in each case maturing not more than 90 days from the date of
purchase; (b) U.S. dollar denominated institutional money market funds governed
by Rule 2a-7 under the Investment Company Act of 1940 and rated “Aaam” by S&P
and “Aaam” by Moody's, including funds managed by Escrow Agent or any of its
affiliates, in which case Escrow Administrative Agent and Escrow Borrower
acknowledge that they have received from the Escrow Agent, either directly or
via access to a relevant website, a current copy of the prospectus for the money
market fund investment they have authorized; (c) U.S. dollar denominated deposit
accounts or Eurodollar time deposits having daily liquidity with commercial
banks which have a rating on their short-term deposits on the date of deposit or
purchase of “A-1” or “A-l+” by S&P and “P-1” by Moody's (ratings on holding
companies are not considered as the rating of the bank) and which have a
combined capital and surplus of not less than $500,000,000 as set forth in their
most recent annual report of condition; or (d) U.S. dollar denominated
commercial paper maturing not more than 90 days from the date of purchase with
ratings on the date of purchase of “A-1” or “A-l+” by S&P and “P-1” by Moody's;
provided that the Escrow Agent will not be directed to invest in investments
that the Escrow Agent in its sole reasonable discretion determines are not
administratively feasible with the Escrow Agent’s policy or practices.
“Escrow Account” means the escrow account established pursuant to Section 2.
“Escrow Credit Agreement” has the meaning set forth in the recitals.
“Escrow End Date” means the earliest of (x) the last day of any Interest Period
for the Term G Loans pursuant to the Escrow Credit Agreement unless, prior to
such date, the Borrower has

-2-

--------------------------------------------------------------------------------




made the Additional Escrow Deposit with respect to the subsequent Interest
Period and (y) the date on which the Escrow Borrower determines in its sole
discretion and notifies the Escrow Administrative Agent and the Escrow Agent in
writing that any of the Escrow Release Conditions cannot be satisfied pursuant
to a Prepayment Notice.
“Escrowed Property” has the meaning set forth in Section 2(a)(ii).
“Escrow Release Conditions” means:
(i)the Escrow Assumption (as defined in the CCO Credit Agreement) shall have
occurred (or shall occur on the date of release of the Escrowed Property to the
Escrow Borrower substantially concurrently with the release of such Escrowed
Property) with respect to all outstanding Term G Loans;


(ii)the Acquisition shall be consummated on the date of and substantially
simultaneously with the release of the Escrowed Property to the Escrow Borrower
in accordance with the Acquisition Agreement, as amended from time to time by
CCO in its sole discretion;


(iii)no amendment, consent or waiver requiring the consent of (x) the Required
Lenders (as defined in the CCO Credit Agreement) or (y) each Lender (as defined
in the CCO Credit Agreement) shall have become effective with respect to the CCO
Credit Agreement or any other Loan Document (as defined in the CCO Credit
Agreement) unless (A) in the case of subclause (x) above, such amendment,
consent or waiver was approved by Lenders (as defined in the CCO Credit
Agreement) and Escrow Lenders that would have together constituted the Required
Lenders under the CCO Credit Agreement had the entire aggregate principal amount
of the Term G Loans been outstanding under the CCO Credit Agreement at such time
and (B) in the case of subclause (y) above, such amendment, consent or waiver
was approved by each Escrow Lender;


(iv)the Escrow Administrative Agent shall have received from the chief financial
officer of the Borrower a certificate in form and substance reasonably
satisfactory to the Escrow Administrative Agent certifying that CCO and its
Subsidiaries, on a consolidated basis after giving effect to the Escrow
Assumption, the Acquisition and the other transactions in connection therewith,
are Solvent; and


(v)all fees and expenses required to be paid to the lead arrangers and
bookrunners for the Term G Loans at the time of closing of the Acquisition
pursuant to that separate fee letter by and among CCO and such parties have been
paid or will be paid on the Release Date.


“Initial Escrow Deposit” has the meaning set forth in the recitals.
“Interest Period” has the meaning set forth in the Escrow Credit Agreement.
“Interest Payment Date” has the meaning set forth in the Escrow Credit
Agreement.
“Obligations” has the meaning set forth in the Escrow Credit Agreement.
“Partial Prepayment Notice” means a notice signed by a Responsible Officer of
the Administrative Agent in the form of Annex III.
“Prepayment Notice” means a notice signed by a Responsible Officer of the
Borrower in the form of Annex II.

-3-

--------------------------------------------------------------------------------






“Release Date” means the date when all of the conditions precedent to the
release of the Escrowed Property described in Section 3(a) hereof are satisfied.
“Release Request” means a certificate of a Responsible Officer of the Escrow
Borrower requesting release of the Escrowed Property in the form attached hereto
as Annex I, certifying as to the matters specified therein.
“Required Lenders” has the meaning set forth in the Escrow Credit Agreement.
“Responsible Officer” of any person means the chief executive officer or chief
financial officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Secured Parties” has the meaning set forth in the Escrow Credit Agreement.
“Solvent” has the meaning set forth in the Escrow Credit Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
2.    Escrow Account; Escrow Agent.


(a)Establishment of Escrow Account.


(i)Concurrently with the execution and delivery hereof, (A) the Escrow Agent
shall establish an escrow account in the name of the Escrow Administrative Agent
entitled “U.S. Bank National Association - CCO Safari, LLC Escrow Account” (the
“Escrow Account”) at its office located at One U.S. Bank Plaza, 3rd Floor, St.
Louis, Missouri 63101, and (B) the Escrow Borrower will deposit with the Escrow
Agent the Initial Escrow Deposit.


(ii)The Escrow Agent shall accept the Initial Escrow Deposit and each Additional
Escrow Deposit and shall hold such securities, funds and the proceeds thereof in
the Escrow Account. All amounts so deposited, and the interest on, and
dividends, distributions and other payments or proceeds in respect of, any such
deposits, less any amounts released pursuant to the terms of this Agreement,
shall constitute the “Escrowed Property.” The Escrow Agent shall invest any
portion of the Escrowed Property that is cash in Eligible Escrow Investments as
directed by the Escrow Borrower in writing from time to time. The Escrow Agent
is hereby directed to hold cash in a non-interest bearing transaction account
and this authorization is a permanent investment direction until the Escrow
Agent is directed in writing by the Escrow Borrower of permissible alternate
instructions. All Escrowed Property shall be held in the Escrow Account until
disbursed in accordance with the terms hereof. The Escrow Account and all
property credited thereto, including the Escrowed Property shall be under the
control (within the meanings of Sections 8-106 and 9-106 of the UCC) of the
Escrow Administrative Agent for the benefit of the Secured Parties.


(iii)The obligation and liability of the Escrow Agent to make the payments and
transfers required by this Agreement shall be limited to the Escrowed Property.
The Escrow Agent shall not be liable for any loss resulting from any investment
made pursuant to this Agreement in compliance with the provisions hereof or from
the sale of any Eligible Escrow Investments required by the terms hereof or any
shortfall in the value of the Escrowed Property that might result therefrom.

-4-

--------------------------------------------------------------------------------






(b)Escrow Agent Compensation; Expense Reimbursement.


(i)The Escrow Borrower shall pay to Escrow Agent for services to be performed by
it under this Agreement in accordance with the Escrow Agent’s fee schedule
attached hereto as Exhibit I. The Escrow Agent shall be paid any compensation
owed to it directly by the Escrow Borrower and shall not disburse from the
Escrow Account any such amounts, nor shall the Escrow Agent have any interest in
the Escrow Account with respect to such amounts. The provisions of this
clause (i) shall survive the termination of this Agreement and survive the
resignation or removal of the Escrow Agent.


(ii)The Escrow Borrower shall reimburse the Escrow Agent upon request for all
reasonable and documented expenses, disbursements and advances incurred or made
by the Escrow Agent in implementing any of the provisions of this Agreement,
including compensation and the reasonable and documented expenses and
disbursements of its counsel (limited to one outside counsel and one local
counsel in each relevant jurisdiction). The Escrow Agent shall be paid any such
expenses owed to it directly by the Escrow Borrower and shall not disburse from
the Escrow Account any such amounts, nor shall the Escrow Agent have any
interest in the Escrow Account with respect to such amounts. The provisions of
this clause (ii) shall survive the termination of this Agreement and survive the
resignation or removal of the Escrow Agent.


(c)Substitution of Escrow Agent. The Escrow Agent may resign by giving no less
than 30 days’ prior written notice to the Escrow Borrower and the Escrow
Administrative Agent. Such resignation shall take effect upon the later to occur
of (i) delivery of all Escrowed Property maintained by the Escrow Agent
hereunder and copies of all books, records, plans and other documents in the
Escrow Agent’s possession relating to such funds, or this Agreement, in each
case to a successor escrow agent mutually approved by the Escrow Borrower and
the Escrow Administrative Agent (which approvals shall not be unreasonably
withheld or delayed) and (ii) the Escrow Borrower, the Escrow Administrative
Agent and such successor escrow agent entering into this Agreement or any
written successor agreement no less favorable to the interests of the Escrow
Administrative Agent and the Escrow Lenders than this Agreement. The Escrow
Agent shall thereupon be discharged of all obligations under this Agreement and
shall have no further duties, obligations or responsibilities in connection
herewith, except to the limited extent set forth in Section 4. If a successor
escrow agent has not been appointed or has not accepted such appointment within
30 days after notice of resignation is given to the Escrow Borrower, the Escrow
Agent may apply to a court of competent jurisdiction for the appointment of a
successor escrow agent.


3.    Release of Escrowed Property.


(a)If at any time prior to the Escrow End Date, the Escrow Agent and the Escrow
Administrative Agent receive a Release Request, no later than 1 p.m. Eastern
Time on the Business Day prior to such release, then, unless the Escrow
Administrative Agent has notified the Escrow Agent and the Escrow Borrower in
writing that it has concluded that the Escrow Borrower is not entitled to
provide such Release Request, the Escrow Agent will release the Escrowed
Property then held by it to or for the account or at the direction of the Escrow
Borrower, in each case in an amount and pursuant to the written direction to the
Escrow Agent as set forth in such Release Request.


(b)If the Escrow End Date occurs, the Escrow Agent will release to the Escrow
Administrative Agent all Escrowed Property then held by it on the Escrow End
Date pursuant to the written direction to the Escrow Agent provided by the
Escrow Administrative Agent.


(c)If the Administrative Agent delivers a written notice to the Escrow Agent
that the Term G Loans have become immediately due and owing pursuant to Section
8 of the Escrow Credit

-5-

--------------------------------------------------------------------------------




Agreement, the Escrow Agent will release all Escrowed Property then held by it
to the Escrow Administrative Agent within one Business Day of receiving such
notice.


(d)If the Administrative Agent delivers a Partial Prepayment Notice to the
Escrow Agent, the Escrow Agent will release the amount of Escrow Property equal
to the amount set forth in such Partial Prepayment Notice within one Business
Day of receiving such notice.


(e)The Escrow Administrative Agent agrees to promptly execute and deliver or
cause to be executed and delivered any instruments, documents and agreements and
to promptly take all additional steps reasonably requested by the Escrow
Borrower to evidence and/or confirm the release of the Collateral pursuant to
the foregoing clause (a) or (b) of this Section 3, including authorizing filing
of one or more UCC amendments or termination statements in such jurisdictions
and filing offices as are reasonably necessary or advisable (as determined by
the Escrow Borrower) in order to terminate the applicable security interest
granted herein. In connection with any release pursuant to this Section 3(e),
the Escrow Borrower shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of UCC amendments or termination statements.


(f)The Escrow Administrative Agent agrees that, at least one Business Day prior
to each Interest Payment Date, it shall deliver to the Escrow Agent and the
Escrow Borrower a statement as to the amount of accrued but unpaid interest due
on such Interest Payment Date under the Escrow Credit Agreement for the
applicable Interest Period in respect of the Term G Loans, and the Escrow Agent
shall transfer to the Escrow Administrative Agent, to the account set forth on
Schedule A hereto, an amount of funds, no later than 1 p.m. Eastern Time on such
Interest Payment Date, that is equal to the amount reflected in such statement.


4.    Limitation of Escrow Agent’s Liability; Responsibilities of Escrow Agent.
The Escrow Agent’s responsibility and liability under this Agreement shall be
limited as follows: (i) the Escrow Agent does not represent, warrant or guaranty
to the Escrow Administrative Agent or the Escrow Lenders from time to time the
performance of the Escrow Borrower; (ii) the Escrow Agent shall have no
responsibility to the Escrow Borrower or the Escrow Administrative Agent or the
Escrow Lenders from time to time as a consequence of performance or
non-performance by the Escrow Agent hereunder, except for any gross negligence
or willful misconduct of the Escrow Agent; (iii) the Escrow Borrower shall
remain solely responsible for all aspects of the Escrow Borrower’s business and
conduct; and (iv) the Escrow Agent shall not be obligated to supervise, inspect
or inform the Escrow Borrower or any third party of any matter referred to
above. In no event shall the Escrow Agent be liable (i) for relying upon any
judicial or administrative order or judgment, upon any opinion of counsel or
upon any certification, instruction, notice, or other writing delivered to it by
the Escrow Borrower or the Escrow Administrative Agent in compliance with the
provisions of this Agreement, (ii) for acting in accordance with or relying upon
any instruction, notice, demand, certificate or document believed by it in good
faith to be genuine and to have been signed or presented by the proper person,
including any person believed to be a Responsible Officer, (iii) for any
consequential, punitive or special damages, (iv) for the acts or omissions of
its nominees, correspondents, designees, subagents or subcustodians or (v) for
an amount in excess of the value of the Escrow Account, valued as of the date of
deposit.


The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no duties shall be implied. The Escrow Agent shall have no
liability under and no duty to inquire as to the provisions of any agreement
other than this Agreement, including without limitation any other agreement
between any or all of the parties hereto or any other persons even though
reference thereto may be made herein. Escrow Agent shall not be charged with
knowledge or notice of any fact or circumstance not specifically set forth
herein. Escrow Agent may rely upon any notice, instruction, request or other
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accura-

-6-

--------------------------------------------------------------------------------




cy of any information contained therein, which Escrow Agent shall believe to be
genuine and to have been signed or presented by the person or parties purporting
to sign the same. The rights and powers granted to the Escrow Agent hereunder
are being granted in order to preserve and protect the Escrow Administrative
Agent’s security interest in and to the Collateral granted hereby and shall not
be interpreted to, and shall not, impose any duties on the Escrow Agent in
connection therewith other than those imposed under applicable law. The Escrow
Agent shall exercise the same degree of care in the custody and preservation of
the Collateral in its possession as it exercises toward its own similar property
and shall not be held to any higher standard of care under this Agreement, nor
be deemed to owe any fiduciary duty to the Escrow Borrower, the Escrow
Administrative Agent, the Escrow Lenders or any other party.
At any time the Escrow Agent may request in writing an instruction in writing
from the Escrow Borrower (other than any disbursement pursuant to Section
6(b)(iii)), and may at its own option include in such request the course of
action it proposes to take and the date on which it proposes to act, regarding
any matter arising in connection with its duties and obligations hereunder;
provided, however, that the Escrow Agent shall state in such request that it
believes in good faith that such proposed course of action is not contrary to
another identified provision of this Agreement. The Escrow Agent shall not be
liable to the Escrow Borrower for acting without the Escrow Borrower’s consent
in accordance with such a proposal on or after the date specified therein if (i)
the specified date is at least five (5) Business Days after the Escrow Borrower
receives the Escrow Agent’s request for instructions and its proposed course of
action, and (ii) prior to so acting, the Escrow Agent has not received the
written instructions requested from the Escrow Borrower.
At the expense of the Escrow Borrower, the Escrow Agent may act pursuant to the
advice of counsel chosen by it with respect to any matter relating to this
Agreement and shall not be liable for any action taken or omitted in accordance
with such advice, except for any such action taken or omitted in bad faith.
In the event of any ambiguity in the provisions of this Agreement with respect
to any funds, securities or property deposited hereunder, or instruction, notice
or certification delivered hereunder, the Escrow Agent shall be entitled to
refuse to comply with any and all claims, demands or instructions with respect
to such funds, securities or property, and the Escrow Agent shall not be or
become liable for its failure or refusal to comply with conflicting claims,
demands or instructions. The Escrow Agent shall be entitled to refuse to act
until either any conflicting or adverse claims or demands shall have been
finally determined by a court of competent jurisdiction or settled by agreement
between the conflicting claimants as evidenced in a writing reasonably
satisfactory to the Escrow Agent, or the Escrow Agent shall have received
security or an indemnity satisfactory to the Escrow Agent sufficient to save the
Escrow Agent harmless from and against any and all loss, liability or expense
which the Escrow Agent may incur by reason of its acting. The Escrow Agent may
in addition elect in its sole option to commence an interpleader action or seek
other judicial relief or orders as the Escrow Agent may deem necessary. The
costs and expenses (including reasonable attorney’s fees and expenses) incurred
in connection with such proceedings shall be paid by, and shall be deemed an
obligation of the Escrow Borrower.
No provision of this Agreement shall require the Escrow Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder.
The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism or war, the failure or malfunction of
communication or computer systems, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).

-7-

--------------------------------------------------------------------------------






5.    Indemnity. The Escrow Borrower shall indemnify, hold harmless and defend
the Escrow Agent and its directors, officers, agents, employees and controlling
persons, (each, an “Indemnified Person”) from and against any and all claims,
actions, obligations, liabilities and expenses, including reasonable defense
costs, reasonable investigative fees and costs, reasonable legal fees, and
claims for damages, arising from the Escrow Agent’s performance or
non-performance, or in connection with the Escrow Agent’s acceptance of
appointment as the Escrow Agent under this Agreement, except to the extent that
such liability, expense or claim is solely and directly attributable to the
gross negligence or willful misconduct of any such Indemnified Person (as
determined by a final judgment of a court of competent jurisdiction). The
provisions of this Section 5 shall survive any termination, satisfaction or
discharge of this Agreement as well as the resignation or removal of the Escrow
Agent.


6.Grant of Security Interest; Instructions to Escrow Agent.


(a)The Escrow Borrower hereby irrevocably grants a first priority security
interest in and lien on, and pledges, assigns, transfers and sets over to the
Escrow Administrative Agent for the benefit of the Secured Parties, all of its
right, title and interest in, to the extent applicable, (i) the Escrow Account,
the Escrowed Property and all financial assets (as such term is defined in
Section 8-102(a) of the UCC) and other property now or hereafter placed or
deposited in, or delivered to the Escrow Agent for placement or deposit in, the
Escrow Account, including, without limitation, all funds held therein, and all
Eligible Escrow Investments held by (or otherwise maintained in the name of) the
Escrow Agent pursuant to Section 2; (ii) all security entitlements (as such term
is defined in Section 8-102(a) of the UCC) from time to time credited to the
Escrow Account; (iii) all claims and rights of whatever nature which the Escrow
Borrower may now have or hereafter acquire against any third party in respect of
any of the Collateral described in this Section 6 (including any claims or
rights in respect of any security entitlements credited to an account of the
Escrow Agent maintained at The Depository Trust Company or any other clearing
corporation) or any other securities intermediary (as such terms are defined in
Section 8-102(a) of the UCC); (iv) all rights which the Escrow Borrower has
under this Agreement and all rights it may now have or hereafter acquire against
the Escrow Agent in respect of its holding and managing all or any part of the
Collateral; and (v) all proceeds (as such term is defined in Section 9-102(a) of
the UCC) of any of the foregoing (collectively, the “Collateral”), in order to
secure the Secured Obligations. The Escrow Agent hereby acknowledges the Escrow
Administrative Agent’s security interest and lien as set forth above. The Escrow
Borrower shall take all actions and shall direct the Escrow Administrative Agent
in writing to take all actions necessary on its part to insure the continuance
of a perfected first priority security interest in the Collateral in favor of
the Escrow Administrative Agent in order to secure all Secured Obligations. The
Escrow Borrower shall not grant or cause or permit any other person to obtain a
security interest, encumbrance, lien or other claim, direct or indirect, in the
Escrow Borrower’s right, title or interest in the Escrow Account or any
Collateral.


(b)The Escrow Borrower and the Escrow Administrative Agent hereby irrevocably
instruct the Escrow Agent to, and the Escrow Agent shall:


(i)maintain the Escrow Account for the sole and exclusive benefit of the Escrow
Administrative Agent on its own behalf and on behalf of the Escrow Lenders to
the extent specifically required herein; treat all property in the Escrow
Account as financial assets (as defined in Section 8-102(a) of the UCC); take
all steps reasonably specified in writing by the Escrow Borrower pursuant to
this Section 6 to cause the Escrow Administrative Agent to enjoy continuous
perfected first priority security interest under the UCC, any other applicable
statutory or case law or regulation of the State of New York and any applicable
law or regulation of the United States in the Collateral and except as otherwise
required by law, maintain the Collateral free and clear of all liens, security
interests, safekeeping or other charges, demands and claims of any nature now or
hereafter existing in favor of anyone other than the Escrow Administrative
Agent;

-8-

--------------------------------------------------------------------------------






(ii)promptly notify the Escrow Administrative Agent if a Responsible Officer of
the Escrow Agent receives written notice that any Person other than the Escrow
Administrative Agent has or purports to have a lien or security interest upon
any portion of the Collateral; and


(iii)transfer the Collateral to the Escrow Administrative Agent to the extent
required by Section 3(b), Section 3(c), Section 3(d) or Section 3(f).


The lien and security interest provided for in this Section 6 shall
automatically terminate and cease as to, and shall not extend or apply to, and
the Escrow Administrative Agent and the Escrow Agent shall have no security
interest in, any funds disbursed by the Escrow Agent to the Escrow Borrower
pursuant to Section 3(a). The Escrow Agent shall not have any right to receive
compensation from the Escrow Administrative Agent and shall have no authority to
obligate the Escrow Administrative Agent or to compromise or pledge its security
interest hereunder. Accordingly, the Escrow Agent is hereby directed to
cooperate with the Escrow Administrative Agent in the exercise of its rights in
the Collateral provided for herein.
(c)The Escrow Borrower will execute and deliver or cause to be executed and
delivered, or use its reasonable best efforts to procure, all assignments,
instruments and other documents, deliver any instruments to the Escrow
Administrative Agent and take any other actions that are necessary or desirable
to perfect, continue the perfection of, or protect the first priority of the
Escrow Administrative Agent’s security interest in and to the Collateral, to
protect the Collateral against the rights, claims, or interests of third persons
or to effect the purposes of this Agreement and agree to file or to cause to be
filed one or more UCC financing statements and continuation statements in such
jurisdictions and filing offices and containing such description of collateral
as are reasonably necessary or advisable in order to perfect the security
interest granted herein. The Escrow Borrower also hereby authorizes the Escrow
Administrative Agent to file any financing or continuation statements with
respect to the Collateral without its respective signature (to the extent
permitted by applicable law). The Escrow Borrower shall pay all reasonable and
documented out-of-pocket costs incurred in connection with any of the foregoing,
it being understood that the Escrow Administrative Agent shall have no duty to
determine whether to file or record any document or instrument relating to
Collateral. Neither the Escrow Administrative Agent nor the Escrow Agent shall
have any duty or obligation to file or record any document or otherwise to see
to the grant or perfection of any security interest granted hereunder.


(d)The Escrow Borrower hereby appoints the Escrow Administrative Agent as
attorney-in-fact with full power of substitution to do any act that the Escrow
Borrower is obligated hereby to do, and the Escrow Administrative Agent may, but
shall not be obligated to, upon the occurrence and during the continuation of an
Event of Default, exercise such rights as the Escrow Borrower might exercise
with respect to the Collateral and take any action in the Escrow Borrower’s name
to protect the Escrow Administrative Agent’s security interest hereunder.


(e)If at any time the Escrow Agent shall receive any “entitlement order” (as
such term is defined in Section 8-102(a)(8) of the UCC) or any other
instructions issued by the Escrow Administrative Agent directing the disposition
of funds in the Escrow Account or otherwise related to the Escrow Account, the
Escrow Agent shall comply with any such entitlement order or instructions
without further consent by the Escrow Borrower or any other person.


(f)The Escrow Agent represents that it is a “securities intermediary” and that
the Escrow Account is a “securities account” (as each such term is defined in
the UCC). The Escrow Borrower represents and warrants that it was duly organized
and is validly existing as a Delaware limited liability company and is not
organized under the laws of any other jurisdiction, and during the term of this
Agreement, it will not change its legal name, identity or organizational
structure or jurisdiction of organi-

-9-

--------------------------------------------------------------------------------




zation without giving the Escrow Administrative Agent prompt written notice and
within thirty (30) days it shall have taken all actions reasonably necessary to
maintain the perfection and priority of the security interest granted hereunder,
if applicable.


(g)The Escrow Borrower hereby confirms that the arrangements established under
this Section 6 constitute “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) by the Escrow Administrative Agent of the Escrow Account and
the Escrowed Property credited thereto. The Escrow Agent and the Escrow Borrower
have not entered and will not enter into any other agreement with respect to
control of the Escrow Account or purporting to limit or condition the obligation
of the Escrow Agent to comply with any orders or instructions of the Escrow
Administrative Agent with respect to the Escrow Account as set forth in this
Section 6. In the event of any conflict with respect to control over the Escrow
Account between this Agreement (or any portion hereof) and any other agreement
now existing or hereafter entered into, the terms of this Agreement shall
prevail.


(h)The Escrow Agent hereby agrees that any security interest in, lien on,
encumbrance, claim or right of setoff against, the Escrow Account or any funds
therein or credited thereto that it now has or subsequently obtains shall be
subordinate to the security interest of the Escrow Administrative Agent in the
Escrow Account and the funds therein or credited thereto. The Escrow Agent
agrees not to exercise any present or future right of recoupment or set-off
against the Escrow Account or to assert against the Escrow Account any present
or future security interest, banker’s lien or any other lien or claim (including
claim for penalties) that the Escrow Agent may at any time have against or in
the Escrow Account or any funds therein or credited thereto.


(i)The Escrow Borrower represents and warrants that it has been duly organized
and is validly existing as a limited liability company under the laws of the
jurisdiction set forth in the preamble to this Agreement, and during the term of
this Agreement, the Escrow Borrower will not change its legal name from that set
forth in the signature pages attached hereto, identity or organizational
structure or jurisdiction of organization without giving the Escrow
Administrative Agent written notice thereof within 30 days after any such
change.


7.Termination. This Agreement and the security interest in the Escrowed Property
evidenced by this Agreement shall terminate automatically and be of no further
force or effect upon the distribution of all Escrowed Property in accordance
with Section 3 hereof; provided, however, that the obligations of the Escrow
Borrower under Section 2(b) and Section 5 (and any existing claims thereunder)
shall survive termination of this Agreement and the resignation or removal of
the Escrow Agent.


8.Security Interest Absolute. All rights of the Escrow Administrative Agent for
its own benefit and the benefit of the Escrow Lenders and security interests
hereunder, and all obligations of the Escrow Borrower hereunder, shall be
absolute and unconditional irrespective of:


(a)any lack of validity or enforceability of the Escrow Credit Agreement or any
other agreement or instrument relating thereto;


(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Escrow Credit Agreement;


(c)any exchange, surrender, release or non-perfection of any Liens on any other
collateral for all or any of the Secured Obligations; or

-10-

--------------------------------------------------------------------------------






(d)to the extent permitted by applicable law, any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the Escrow
Borrower in respect of the Secured Obligations or of this Agreement.


9.Miscellaneous.


(a)Waiver. Any party hereto may specifically waive any breach of this Agreement
by any other party, but no such waiver shall be deemed to have been given unless
such waiver is in writing, signed by the waiving party and specifically
designating the breach waived, nor shall any such waiver constitute a continuing
waiver of similar or other breaches.


(b)Invalidity. If for any reason whatsoever any one or more of the provisions of
this Agreement shall be held or deemed to be inoperative, unenforceable or
invalid in a particular case or in all cases, such circumstances shall not have
the effect of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid, and the inoperative, unenforceable or
invalid provision shall be construed as if it were written so as to effectuate,
to the maximum extent possible, the parties’ intent.


(c)Assignment. This Agreement is personal to the parties hereto, and the rights
and duties of the Escrow Borrower hereunder shall not be assignable except with
the prior written consent of the other parties. Notwithstanding the foregoing,
this Agreement shall inure to and be binding upon the parties and their
successors and permitted assigns.


(d)Benefit. This Agreement shall be binding upon the parties hereto and their
successors and permitted assigns. Nothing in this Agreement, express or implied,
shall give to any person, other than the parties hereto and their successors
hereunder any benefit or any legal or equitable right, remedy or claim under
this Agreement.


(e)Entire Agreement; Amendments. This Agreement and the Escrow Credit Agreement
contain the entire agreement among the parties with respect to the subject
matter hereof and supersede any and all prior agreements, understandings and
commitments, whether oral or written. Any amendment or waiver of any provision
of this Agreement and any consent to any departure by the Escrow Borrower from
any provision of this Agreement shall be effective only if made or duly given in
compliance with all of the terms and provisions of the Escrow Credit Agreement,
and neither the Escrow Agent nor the Escrow Administrative Agent shall be
deemed, by any act, delay, indulgence, omission or otherwise, to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Escrow Agent or the Escrow Administrative Agent of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Escrow Agent or the Escrow Administrative
Agent would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any rights or remedies provided by law.


(f)Notices. All notices and other communications required or permitted to be
given or made under this Agreement shall be in writing and shall be deemed to
have been duly given and received when actually received (i) on the day of
delivery; (ii) three (3) Business Days following the day sent, when sent by
United States certified mail, postage and certification fee prepaid, return
receipt requested, addressed as set forth below; (iii) when transmitted by
telecopy to the telecopy number set forth below with verbal confirmation of
receipt by the telecopy operator; or (iv) one (1) Business Day following the day
timely delivered to a next-day air courier addressed as set forth below:

-11-

--------------------------------------------------------------------------------






To the Escrow Agent:




U.S. Bank National Association, as Escrow Agent
ATTN: Brian J. Kabbes, Global Corporate Trust Services
One U.S. Bank Plaza, 3rd Floor
St. Louis, Missouri 63101
Telephone:    314-418-3943
Facsimile:    314-418-1225
E-mail:        brian.j.kabbes@usbank.com


and to:


U.S. Bank National Association
ATTN:     Maria Bui
Trust Finance Management
60 Livingston Avenue
EP-MN-WS3T
Telephone:    651-466-6092
Facsimile:    651-312-2599
E-mail:        maria.biu@usbank.com


To the Escrow Administrative Agent:


Bank of America, N.A.
222 Broadway, 14th Floor
New York, New York 10038
Attention: Don B. Pinzon
Facsimile: (212) 908-7843


With a copy to:
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention: Corey Wright
Facsimile: (212) 378-2544


To the Escrow Borrower:


CCO Safari, LLC
c/o Charter Communications Operating, LLC
400 Atlantic Street
Stamford, Connecticut 06901
Attention: Rick Dykhouse
Facsimile: (314) 965-6640

-12-

--------------------------------------------------------------------------------








With a copy to:
Kirkland & Ellis LLP
601 Lexington Ave.
New York, New York 10022
Attention: Jason Kanner
Facsimile: (212) 446-4900


or at such other address as the specified entity most recently may have
designated in writing in accordance with this Section 9(f). Notwithstanding the
foregoing, notices and other communications to the Escrow Administrative Agent
or the Escrow Agent pursuant to clauses (ii) and (iv) of this Section 9(f) shall
not be deemed duly given and received until actually received by the Escrow
Administrative Agent or the Escrow Agent, as applicable, at its address set
forth above.
(g)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures of the parties hereto
transmitted by facsimile or PDF transmission shall be deemed to be their
original signatures for all purposes.


(h)Captions. Captions in this Agreement are for convenience only and shall not
be considered or referred to in resolving questions of interpretation of this
Agreement.


(i)Choice of Law; Submission to Jurisdiction. THE EXISTENCE, VALIDITY,
CONSTRUCTION, OPERATION AND EFFECT OF ANY AND ALL TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY AGREE THAT JURISDICTION
OVER SUCH PARTIES AND OVER THE SUBJECT MATTER OF ANY ACTION OR PROCEEDING
ARISING UNDER THIS AGREEMENT MAY BE EXERCISED BY A COMPETENT COURT OF THE CITY
AND STATE OF NEW YORK, OR BY A COMPETENT UNITED STATES COURT, SITTING IN NEW
YORK CITY. THE ESCROW BORROWER, THE ESCROW ADMINISTRATIVE AGENT AND THE ESCROW
AGENT HEREBY SUBMIT TO THE PERSONAL JURISDICTION OF SUCH COURTS. FOR PURPOSES OF
THE UCC, THE ESCROW AGENT’S JURISDICTION (WITHIN THE MEANING OF SECTIONS 8-110
AND 9-305 OF THE UCC) SHALL BE THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES THE RIGHT TO A TRIAL BY JURY AND TO ASSERT COUNTERCLAIMS OTHER THAN
MANDATORY COUNTERCLAIMS IN ANY ACTION OR PROCEEDING RELATING TO OR ARISING FROM,
DIRECTLY OR INDIRECTLY, THIS AGREEMENT. THE ESCROW BORROWER HEREBY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT THE ADDRESS LAST
SPECIFIED FOR NOTICES HEREUNDER, AND SUCH SERVICE SHALL BE DEEMED COMPLETED TEN
(10) CALENDAR DAYS AFTER THE SAME IS SO MAILED. FOR PURPOSES OF THE UNIFORM
COMMERCIAL CODE, NEW YORK SHALL BE THE ESCROW AGENT’S JURISDICTION.


(j)Representations and Warranties of the Escrow Borrower. The Escrow Borrower
hereby represents and warrants that this Agreement has been duly authorized,
executed and delivered on its behalf and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms (except as the
enforcement thereof may be limited by bankruptcy, reorganization, insolvency
(including without limitation, all laws relating to fraudulent transfers),
moratorium or other laws relating to or affecting creditors’ rights and remedies
generally and except as the enforcement thereof is subject to equitable
principles regardless of whether enforcement is considered in a proceeding at
law or in equity). The exe-

-13-

--------------------------------------------------------------------------------




cution, delivery and performance of this Agreement by the Escrow Borrower does
not violate any material applicable law or regulation to which the Escrow
Borrower is subject and does not require the consent of any governmental or
other regulatory body to which the Escrow Borrower is subject, except for such
consents and approvals as have been obtained and are in full force and effect.
The Escrow Borrower is, with respect to the Collateral it is delivering pursuant
to this Agreement, the beneficial owner of such Collateral, free and clear of
any Lien or claims of any Person (except for the security interest granted under
this Agreement) and are the only entitlement holders (as defined in Section
8-102(a)(7) of the UCC) of the Escrow Account and the financial assets (as
defined in Section 8-102(a) of the UCC).


(k)Representations and Warranties of Escrow Agent and Escrow Administrative
Agent. The Escrow Agent hereby represents and warrants that this Agreement has
been duly authorized, executed and delivered on its behalf and constitutes its
legal, valid and binding obligation enforceable in accordance with its terms.
The Escrow Administrative Agent hereby represents and warrants that the person
executing this Agreement is duly authorized to so execute this Agreement, and
that this Agreement has been duly executed and delivered on its behalf.


(l)No Adverse Interpretation of Other Agreements. This Agreement may not be used
to interpret another pledge, security or debt agreement of the Escrow Borrower
or any subsidiary thereof. No such pledge, security or debt agreement may be
used to interpret this Agreement.


(m)Interpretation of Agreement. All terms not defined herein or in the Escrow
Credit Agreement shall have the meaning set forth in the UCC, except where the
context otherwise requires. To the extent a term or provision of this Agreement
relating to the Escrow Administrative Agent or the Escrow Borrower conflicts
with the Escrow Credit Agreement, the Escrow Credit Agreement shall control with
respect to the subject matter of such term or provision. Acceptance of or
acquiescence in a course of performance rendered under this Agreement shall not
be relevant to determine the meaning of this Agreement even though the accepting
or acquiescing party had knowledge of the nature of the performance and
opportunity for objection.


(n)Survival of Provisions. All representations, warranties and covenants of the
Escrow Borrower contained herein shall survive the execution and delivery of
this Agreement, and shall terminate only upon the termination of this Agreement.


(o)Patriot Act. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account. For a non-individual person such as a business entity, a charity, a
trust or other legal entity the Escrow Administrative Agent and/or the Escrow
Agent will ask for documentation to verify its formation and existence as a
legal entity. The Escrow Administrative Agent and/or the Escrow Agent may also
ask to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation.


(p)Security Advice. The Escrow Administrative Agent and the Escrow Borrower each
acknowledge that regulations of the Comptroller of the Currency grant them the
right to receive brokerage confirmations of the security transactions as they
occur. The Escrow Administrative Agent and the Escrow Borrower each specifically
waive such notification to the extent permitted by law and will receive periodic
cash transaction statements that will detail all investment transactions.


[Remainder of Page Intentionally Left Blank]



-14-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day first above written.
[Signature Pages Follow]



S-1

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
   as Escrow Agent
 
 
 
 
 
 
By:
 
/s/Brian J. Kabbes
 
 
Name: Brian J. Kabbes
 
 
Title: Vice President




[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
   as Escrow Administrative Agent
 
 
 
 
 
 
By:
 
/s/ Don B. Pinzon
 
 
Name: Don B. Pinzon
 
 
Title: Vice President




[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------








CCO SAFARI, LLC
 
 
 
 
 
 
By:
 
/s/ Thomas M. Degnan
 
 
Name: Thomas M. Degnan
 
 
Title: Senior Vice President - Finance and Corporate Treasurer








[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------






ANNEX I
[FORM OF OFFICER’S CERTIFICATE - RELEASE REQUEST]



I-4



--------------------------------------------------------------------------------






ANNEX II
[FORM OF PREPAYMENT NOTICE]



II-5

--------------------------------------------------------------------------------




ANNEX III
[FORM OF PARTIAL PREPAYMENT NOTICE]



I-1

--------------------------------------------------------------------------------




ANNEX IV
[FORM OF ESCROW PROPERTY VALUE DETERMINATION]



I-2

--------------------------------------------------------------------------------




ANNEX V
[FORM OF ADDITIONAL ESCROW DEPOSIT DETERMINATION]



I-3

--------------------------------------------------------------------------------




EXHIBIT I
[Schedule of Fees for Services as Escrow Agent]



I-4

